Title: To George Washington from Charles Carter, Jr., 25 July 1798
From: Carter, Charles Jr.
To: Washington, George



Dear Sir
Culpeper July 25 1798

I have lately receiv’d a letter from my brother William Champe Carter of Albemarle requesting, that I would solicit you to countenance his application for the Commission of Captaincy in the Provisional Army—I have with the greatest readiness yielded to his request, as I think it praiseworthy in young men of fortune & character at this juncture to step forward in defence of the rights of their Country—it may also be well on the score of policy to distribute a few Commissions in that District of Virginia, for it cannot be denied that a certain character in his route from Philadelphia to Monticello used every indirect means of damping the patriotic spirit of the people—should the commissions for this grade be filled, it would be agreable to this Gentleman to be attached to the family of some General Officer as an Aid de Camp, and I can venture to mention him as possessing capacity & manners calculated to engage esteem.
It was the intention of Mrs Carter & myself to have visited you the last Spring, but the loss of a carriage horse compelled us to relinquish it—we shall make our arrangements against next Spring & (should your public engagements not call you from home) we shall certainly do ourselves the pleasure of visiting you—Be pleased to present the affectionate respects of Mrs C. & myself to Mrs Washington & to believe me with every sentiment of regard & esteem yr Most ob.

Chas Carter Junr

